 1   ROGER P. CROTEAU, ESQ.
     Nevada Bar No. 4958
 2   TIMOTHY E. RHODA, ESQ.
     Nevada Bar No. 7878
 3   ROGER P. CROTEAU & ASSOCIATES, LTD.
     9120 West Post Road, Suite 100
 4   Las Vegas, Nevada 89148
     (702) 254-7775
 5   (702) 228-7719 (facsimile)
     croteaulaw@croteaulaw.com
 6   Attorney for Defendant
     AIRMOTIVE INVESTMENTS, LLC
 7
                                 UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
                                                   ***
10
     DITECH FINANCIAL LLC F/K/A GREEN                )
11   TREE SERVICING LLC AND FEDERAL                  )
     NATIONAL MORTGAGE ASSOCIATION,                  )
12                                                   )   Case No. 3:16-cv-00227-MMD-WGC
                                         Plaintiffs, )
13                                                   )
     vs.                                             )
14                                                   )
     STONEFIELD II HOMEOWNERS                        )
15   ASSOCIATION, AIRMOTIVE                          )   JOINT MOTION TO EXTEND TIME
     INVESTMENTS, LLC                                )   TO FILE NOTICE OF APPEAL
16                                                   )
                                       Defendants. )
17                                                   )
     AIRMOTIVE INVESTMENTS, LLC, a Nevada )
18   limited liability company,                      )
                                                     )
19                                Counterclaimant, )
                                                     )
20   vs.                                             )
                                                     )
21   DITECH FINANCIAL LLC f/k/a GREEN                )
     TREE SERVICING LLC, a Delaware limited )
22   liability company; FEDERAL NATIONAL             )
     MORTGAGE ASSOCIATION, a federally               )
23   chartered corporation; ANA RODRIGUEZ f/k/a )
     ANA PUENTES, an individual; DOE                 )
24   individuals I through XX; and ROE               )
     CORPORATIONS I through XX,                      )
25                                                   )
                                Counter-Defendants. )
26                                                   )
27
28
                                               Page 1 of 4                        8953 Finnsech
 1               JOINT MOTION TO EXTEND TIME TO FILE NOTICE OF APPEAL

 2          COMES NOW, Defendants, AIRMOTIVE INVESTMENTS, LLC (“Airmotive”) and

 3   STONEFIELD II HOMEOWNERS ASSOCIATION (“HOA”), and Plaintiffs, DITECH

 4   FINANCIAL SERVICES LLC f/k/a GREEN TREE SERVICING LLC (“Ditech”), and

 5   FEDERAL NATIONAL MORTGAGE ASSOCIATION (“Fannie Mae”), by and through their

 6   undersigned counsel, and hereby jointly move this Court to extend the time to file a Notice of

 7   Appeal in this matter, stating as follows:

 8          1.      On July 3, 2019, this Court entered an Order granting Plaintiffs’ Motion for

 9                  Summary Judgment. [ECF #79]. On the same date, the Court entered a Judgment.

10                  [ECF #80].

11          2.      On September 18, 2019, This Court entered an Order granting Plaintiffs’ Motion

12                  for Final Judgment Under Rule 54(b). [ECF #82].

13          3.      On the same date, a Final Judgment was entered. [ECF #83].

14          4.      Since the entry of the Final Judgment, Airmotive, HOA, Ditech and Fannie Mae

15                  have been attempting to negotiate the terms of an amicable settlement of all

16                  claims at issue between them in this matter.

17          5.      The current deadline to file a Notice of Appeal is October 18, 2019.

18          6.      The parties desire to further discuss an amicable resolution before incurring the

19                  costs associated with an appeal.

20          7.      Fed. R. App. P. 4 provides in pertinent part as follows:

21                  (5) Motion for Extension of Time.
                    (A) The district court may extend the time to file a notice of appeal
22                  if:
                    (i) a party so moves no later than 30 days after the time prescribed
23                  by this Rule 4(a) expires; and
                    (ii) regardless of whether its motion is filed before or during the 30
24                  days after the time prescribed by this Rule 4(a) expires, that party
                    shows excusable neglect or good cause.
25                  (B) A motion filed before the expiration of the time prescribed in
                    Rule 4(a)(1) or (3) may be ex parte unless the court requires
26                  otherwise. If the motion is filed after the expiration of the
                    prescribed time, notice must be given to the other parties in
27                  accordance with local rules.
                    (C) No extension under this Rule 4(a)(5) may exceed 30 days after
28                  the prescribed time or 14 days after the date when the order

                                                  Page 2 of 4                                 8953 Finnsech
 1                granting the motion is entered, whichever is later.

 2         8.     Pursuant to Fed. R. App. P. 4, Airmotive, HOA, Ditech and Fannie Mae

 3                respectfully request that this Court enter an Order extending the deadline to file a

 4                Notice of Appeal herein until (a) November 18, 2019 (because November 17,

 5                2019 falls on a Sunday); or (b) 14 days after an Order granting this Motion is

 6                entered, whichever is later.

 7         9.     This Motion is made in good faith and not for purpose of delay.

 8         Dated this     11th        day of October, 2019.

 9   ROGER P. CROTEAU &
      ASSOCIATES, LTD.                                   TYSON & MENDES LLP
10
11
      /s/ Timothy E. Rhoda                                /s/ Christopher A. Lund
12   TIMOTHY E. RHODA, ESQ.                              CHRISTOPHER AMMON LUND, ESQ.
     Nevada Bar No. 7878                                 Nevada Bar No. 12435
13   9120 West Post Road, Suite 100                      8275 South Eastern Avenue
     Las Vegas, Nevada 89148                             Suite 115
14   (702) 254-7775                                      Las Vegas, NV 89123
     croteaulaw@croteaulaw.com                           702-724-2648
15   Attorney for Defendant                              702-938-1048 (fax)
     Airmotive Investments, LLC                          clund@tysonmendes.com
16                                                       Attorney for Defendant
     AKERMAN, LLP                                        Stonefield II Homeowners Association
17
18
      /s/ Rex D. Garner
19   REX D. GARNER, ESQ.
     Nevada Bar No. 9401
20   1635 Village Center Circle, Suite 200
     Las Vegas, NV 89134
21   702-634-5000
     702-380-8572 (fax)
22   Rex.garner@akerman.com
     Attorney for Plaintiffs
23   Ditech Financial Services, LLC and
     Federal National Mortgage Association
24
                                                   IT IS SO ORDERED.
25
26                                                 By:
                                                           Judge, U.S. District Court
27
28                                                 Dated: October 15, 2019

                                                 Page 3 of 4                                 8953 Finnsech
 1
                                   CERTIFICATE OF SERVICE
 2
           I HEREBY CERTIFY that on this           11th     day of October, 2019, I served via the
 3
     United States District Court CM/ECF electronic filing system, the foregoing JOINT MOTION
 4
     TO EXTEND TIME TO FILE NOTICE OF APPEAL to the following parties:
 5
           Rex Garner                               Adam H Clarkson
 6         Akerman LLP                              The Clarkson Law Group, P.C.
           1635 Village Center Circle, Suite 200    2300 West Sahara Avenue, Suite 950
 7         Las Vegas, NV 89134                      Las Vegas, NV 89102
           702-634-5000                             702-462-5700
 8         702-380-8572 (fax)                       702-446-6234 (fax)
           rex.garner@akerman.com                   aclarkson@the-clg.com
 9         Attorney for Plaintiffs                  Attorney for Defendant
           Ditech Financial, LLC and                Stonefield II Homeowners Association
10         Federal National Mortgage
           Association                              Thomas E. McGrath
11                                                  Tyson & Mendes, LLP
           Ariel E. Stern                           8275 South Eastern Ave., Ste. 115
12         Akerman LLP                              Las Vegas, NV 89123
           1635 Village Center Circle, Suite 200    702-724-2648
13         Las Vegas, NV 89134                      702-938-1048 (fax)
           702-634-5000                             tmcgrath@tysonmendes.com
14         702-380-8572 (fax)                       Attorney for Defendant
           ariel.stern@akerman.com                  Stonefield II Homeowners Association
15         Attorney for Plaintiffs
           Ditech Financial, LLC and                Christopher Ammon Lund
16         Federal National Mortgage                Tyson & Mendes LLP
           Association                              8275 South Eastern Avenue
17                                                  Suite 115
                                                    Las Vegas, NV 89123
18                                                  702-724-2648
                                                    702-938-1048 (fax)
19                                                  clund@tysonmendes.com
                                                    Attorney for Defendant
20                                                  Stonefield II Homeowners Association

21
22                                             /s/ Timothy E. Rhoda
                                               An employee of ROGER P. CROTEAU &
23                                             ASSOCIATES, LTD.

24
25
26
27
28
                                             Page 4 of 4                                 8953 Finnsech
